UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1288



MICHAEL MADDEN,

                                              Plaintiff - Appellant,

          versus


MCDONALD’S CORPORATION; MIGUEL ROVIRA; GERMAN
VELASQUEZ,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
97-3386-PJM)


Submitted:   June 17, 1999                 Decided:   June 22, 1999


Before MURNAGHAN and TRAXLER,* Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Madden, Appellant Pro Se. Bruce Stephen Harrison, Kelly S.
Jennings, SHAWE & ROSENTHAL, Baltimore, Maryland; David Anthony
Castro, BIERER & SHAR, Baltimore, Maryland, for Appellees.



     *
       Judge Traxler did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (1994).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michael Madden appeals the district court’s orders denying his

motions to reopen the civil action in which Madden pursued claims

under 42 U.S.C. § 2000e-2 (1994) (Title VII).   We have reviewed the

record and the district court’s opinion and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.   See Madden v. McDonald’s Corp., No. CA-97-3386-PJM (D. Md.

Feb. 12 and Feb. 24, 1999).* We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                           AFFIRMED




     *
       Although three of the district court’s orders are marked as
“filed” on February 3, 1999, and one order is marked as “filed” on
February 17, 1999, the district court’s records show that the three
orders were entered on the docket sheet on February 12, 1999, and
the fourth order was entered on February 24, 1999. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s deci-
sion.   See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 2